          Case 1:19-cv-11880-VSB Document 33
                                          32 Filed 12/04/20
                                                   12/03/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                        December 3, 2020

Via ECF
                                                                           12/4/2020
Hon. Vernon S. Broderick, USDJ
United States District Court, SDNY                              Plaintiff's deadline to file his response to Defendants’
40 Foley Square                                                 motion is hereby extended to December 7, 2020.
New York, NY 10007                                              Defendants shall file any reply by on or before December
                                                                14, 2020.
                     Re: Rubio v. BSDB Management Inc. et al
                         Case No. 19-CV-11880 (VSB)(SN)
                         Motion for Extension of Time
Dear Judge Broderick:

       My firm represents plaintiffs in the above-referenced actions, and I respectfully write to
request a brief extension to December 7, 2020 of the December 3, 2020 deadline for Plaintiff to
respond to Defendants’ motion to amend – the Court can also extend Defendants’ December 8,
2020 deadline to respond accordingly. We were expecting to file our response by the deadline,
but some additional time is needed to finalize and file the papers. As such, as were not able to
reach out to Defendants prior to making this request but note that the requested extension is only
two business days and the Court had originally given Plaintiff three weeks until December 31,
2020 for Plaintiff’s reply to the original motion. No prior request for an extension of this
deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
Abdul Hassan Law Group, PLLC
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq.

cc:    Defense Counsel via ECF




                                                1
